NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 10, 2020
                                Decided November 20, 2020

                                           Before

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

No. 20‐1416

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Indiana, Fort Wayne Division.

       v.                                           No. 1:15CR25‐001

CHARLES ST. CLAIR,                                  Holly A. Brady,
    Defendant‐Appellant.                            Judge.


                                         ORDER

        After serving 33 months in prison for possessing a firearm as a felon, 18 U.S.C.
§ 922(g)(1), Charles St. Clair began his first term of supervised release. Eight months
later, the district court revoked his release after St. Clair admitted to violating several of
its conditions. The court sentenced him to one year in prison and one year of release.
Just a month into his second term of supervised release, St. Clair again began violating
the conditions of his supervision: As he later admitted, he failed to show up for four
random drug tests, did not report to his probation officer seven times, and was
convicted of possessing marijuana. At the revocation hearing, St. Clair waived his right
to appeal his sentence in exchange for the government’s promise to join him in making
a non‐binding recommendation of 9 months in prison, a recommendation in the middle
No. 20‐1416                                                                          Page 2

of the guidelines range of 6 to 12 months. See U.S.S.G. § 7B1.4(a) (recommending
sentencing range for defendants who, like St. Clair, have criminal history category of IV
and are found to commit Grade C violations). Despite the joint recommendation, the
district court sentenced St. Clair to 15 months in prison with no further supervised
release.

       St. Clair now appeals the sentence, but his appointed counsel asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). A defendant who appeals a revocation order does not have an unqualified
constitutional right to counsel, so the Anders safeguards need not govern our review.
Gagnon v. Scarpelli, 411 U.S. 778, 787 (1973). Even so, our practice is to apply them.
United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). Counsel’s brief explains the
nature of the case and addresses the issues that an appeal of this kind might involve,
and St. Clair has not responded to counsel’s motion. See CIR. R. 51(b). Because the
analysis appears thorough, we limit our review to the subjects that counsel discusses.
United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first assures us that he consulted with St. Clair about contesting his
revocation and the admissions upon which it is based, and St. Clair responded that he
does not want to do so. See Wheeler, 814 F.3d at 857; United States v. Knox, 287 F.3d 667,
670–72 (7th Cir. 2002). Thus, counsel properly omitted any discussion of potential
challenges to the revocation itself. See Wheeler, 814 F.3d at 857.

        Counsel next discusses whether St. Clair could reasonably dispute his sentence
but concludes that any such challenge would be foreclosed by his broad appeal waiver.
In the supervised‐release context, like others, waiver occurs when a defendant
knowingly and voluntarily relinquishes a known right. United States v. Hunt, 930 F.3d
921, 924 (7th Cir. 2019). As counsel explains, at the revocation hearing, where St. Clair
was represented by counsel, he twice confirmed that he intended to waive his right to
challenge “whatever the court rules” in exchange for the government’s non‐binding
recommendation of 9 months in prison. And he persisted in his desire to relinquish his
right to appeal even after the court warned him that it can “impose a term of
imprisonment of not more than two years” and that it “is not bound by . . . the
Government’s recommendation.” On that record, we agree with counsel that it would
be pointless to challenge St. Clair’s appeal waiver as not knowing or involuntary.
See Unites States v. Nelson, 931 F.3d 588, 591–92 (7th Cir. 2019) (upholding waiver as
knowing and voluntary where defendant was represented by counsel and stated that he
understood what rights he waived). Moreover, any argument to apply an exception to
No. 20‐1416                                                                         Page 3

the appeal waiver (for a sentence that is above the statutory maximum or based on
constitutionally prohibited factors) would be frivolous. See United States v. Campbell,
813 F.3d 1016, 1018 (7th Cir. 2016). St. Clair’s 15‐month sentence fell below the statutory
maximums of two years, see 18 U.S.C. § 3583(e), and the court did not consider any
constitutionally impermissible factors at sentencing.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.